Title: To James Madison from Zebulon M. Pike, 10 February 1808
From: Pike, Zebulon M.
To: Madison, James



Sir,
Washington City Feby. 10th. 1808.

Being informed that the Chevalier Don Fownda Foronda, Charge des affaires from his Catholic Majesty to the United States, has forwarded to your office an account of expenses said to have occurred in consequence of my being obliged to pass thro’ the internal provinces of New Spain, amounting to a sum, exceeding 21,000 Dollars.  I have thought it proper to state to you the following circumstances.  On my being informed by the Govr. at Santa fé that I should be obliged to go to Chihuahua, I addressed a letter to him in which amongst other topics, I demanded to be advised if myself and troops were to be supported at the expense of the U States or his Catholic majesty.  On this subject he was silent in his reply, but the day I marched from that city sent me a small sum of money, which I was informed was the subsistence money of my party to Chihuahua, at which place I refunded said sum to an officer of the Govrs. acquaintance & took his receipt for the same.  At the seat of government I received $1000 and gave triplicate receipts making my government responsible for the same, and on the close of my correspondence with Genl. Salcedo was informed that I should be conveyed to our territories in the same manner I had been from New Mexico to Chihuahua, That was to find our own subsistence, but all other expences to be paid by the Spanish officers.  I left a requisition that my party in the rear might be allowed $2 6 1/4 /100 per diem for their subsistence, and as this was for the support of our troops, when in their country, it remains to be decided by our Govt. whether they will refund the money.  At the first place where I changed my escort on this side of Chihuahua, pay was demanded for the services of the mules, and horses, which I positively refused, but finding the officer was embarrassed, I gave him a receipt agreable to the enclosed copy and date.  At St. Antonio I received $200 of Govr. Cordero, whereof the account stands enclosed but I presume in justice no part should be allowed except the cash advanced, and the mens subsistence, as agreable to the Chevaliers own maxim, "the Government which unnecessarily produced the expenditures ought in justice to defray them".  I have the honor to be, Sir, With high consideration Your most obt. Servt.

Z. M. PikeCaptain
1 UStates Regt. Infy


